          Case 1:19-cv-04327-VEC Document 119 Filed 08/04/20 Page 1 of 2




                                                                   DIRECT DIAL    929.294.2536
                                                                   DIRECT EMAIL gtenzer@kaplanhecker.com



                                                                                 August 4, 2020

VIA ECF

The Honorable Valerie E. Caproni
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square
New York, NY 10007

                          Re:      Feibleman v. The Trustees of Columbia University in the City of
                                   New York, No. 1:19-cv-4327 (VEC) (KHP) (S.D.N.Y.)

Dear Judge Caproni:

       On behalf of Defendant The Trustees of Columbia University in the City of New York
(“Columbia”) and in accordance with Rule 2.C of Your Honor’s Individual Practices in Civil
Cases, we write to request that Your Honor extend Columbia’s time to file an Answer in the above-
captioned action from August 6, 2020 to August 27, 2020. On July 21, 2020, the Court previously
granted Columbia’s request for an extension until August 6, 2020. 1 (ECF 115.)

        The reason for this request for an extension is once again the sheer size of Plaintiff’s
Complaint (which is more than 100 pages and contains close to 1,000 paragraphs that need to be
responded to (see ECF 57)), combined with the challenges of working remotely and
communicating with our client due to COVID-19. As Your Honor might imagine, personnel at
Columbia are extremely busy right now making preparations for the upcoming semester in light
of the pandemic. In addition, new lawyers will soon be joining our law firm after completing
judicial clerkships and that should ease the burden.

       Plaintiff consents to Columbia’s request for a further extension of time to file its Answer
with the expectation that Columbia will complete its document production by August 31,
2020. While Plaintiff understands that these are not normal times, he wishes to express his concern
that repeated delays by Columbia will inhibit the timely completion of discovery in this
matter. Plaintiff’s concern is exacerbated by the strict deadlines recently entered by the




1
    The Court also granted a prior request to adjourn Columbia’s time to file a responsive pleading to 14 days after
    the Court entered a decision on Plaintiff’s Letter Motion Requesting Leave to File an Amended Complaint
    (“Motion to Amend”). (ECF 97.) The Court entered a decision on Plaintiff’s Motion to Amend on July 9, 2020.
    (ECF 113.)
        Case 1:19-cv-04327-VEC Document 119 Filed 08/04/20 Page 2 of 2


                                                                                              2

Court. Nonetheless, Plaintiff remains committed to working with Columbia to promptly address
and resolve any discovery issues as the case continues.

        Columbia is equally committed to working with Plaintiff to promptly resolve any discovery
issues and is working diligently to complete its document production which, barring any
unforeseen circumstances, it expects to do by the end of the month. It is Columbia’s expectation
that Plaintiff will do likewise.

       Your Honor’s attention to this matter is greatly appreciated.

                                                    Respectfully submitted,


                                                    Gabrielle E. Tenzer

cc: Counsel of Record
